DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of applicants claimed invention. In particular, the closest prior art of record fails to disclose or make obvious applicants claimed adjustable swiveling passenger seat assembly comprising a plurality of pitch clevises including a first set of pitch clevises coupled on a top surface of a first of a set of base rails and a second set of pitch clevises coupled on a top surface of a second set of base rails, each of the plurality of pitch clevises including a hole disposed on a top surface of the plurality of pitch clevises.
Ward discloses an adjustable swiveling passenger seat assembly, but is silent wherein each of the plurality of pitch clevises includes a hole disposed on a top surface. The pitch clevis structure disclosed by Ward (106 and 108, Fig. 2) has holes 192 and 236, respectively on a top surface.  However each of respective pitch clevis does not contain a hole. Modification of Ward to include a hole above each pitch clevis would be non-obvious and render Ward’s disclosure non-functional for its intended purpose. 
Ward discloses a swivel outer plate (240, Fig. 2). However, the swivel outer plate contains only two slots (shown on 246 and 248, Fig. 2)  that align with the pitch clevis holes 192 and 236. Ward is silent wherein the swivel outer plate comprises a plurality of slots located on corners of the swivel outer plate; wherein the swivel outer plate is coupled to the plurality of pitch clevises through the plurality of the spacers and the hole of each of the plurality of pitch clevises. Modification of the swivel plate is non-obvious and the modification would not function properly without the respective plurality of pitch clevis holes.
Grether teaches a spacer disposed within a slot, with an aperture configured to receive a pin. Grether is silent wherein the spacer rotates 180 degrees to change the location of the aperture. But, there is no motivation to modify the slots disclosed by Ward with the spacers taught by Grether, in light of the amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642